Citation Nr: 1415656	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-34 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 to January 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

Service connection for posttraumatic stress disorder (PTSD) was originally denied in a May 2002 rating decision.  This decision went unappealed and became final.  The Veteran filed a claim to reopen in October 2007.  The claim to reopen was granted by the Board in January 2012.  In that decision, the Board broadened the claim to include all acquired psychiatric disorders and remanded the case for further development.  The directives of the remand were fulfilled and therefore the case is properly before the Board.  

A Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing was created and is associated with the claims file.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals additional records which are pertinent to the present appeal.  The Veteran's Appellant Brief and updated VA outpatient treatment records are located in Virtual VA.  


FINDING OF FACT

The Veteran's major depressive disorder to service is at least as likely as not related to her service.  



CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the requirements for service connection for a major depressive disorder have been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

Merits of the Claim

The Veteran seeks service connection for an acquired psychiatric disorder.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is at least in equipoise, and therefore the criteria for entitlement to service connection for an acquired psychiatric disorder have been met.  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury was incurred in service alone is not enough.  Instead, there must be a disability resulting from that injury.  38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d). 

In this case, the Board must evaluate the Veteran's statements, VA examinations, service treatment records and VA medical center outpatient treatment records.  

At the June 2012 VA examination, the examiner declined to diagnose the Veteran with PTSD, saying her symptoms did not meet the criteria.  Without a diagnosis of PTSD, the Board must explore the Veteran's other psychiatric diagnoses.  The examiner instead diagnosed the Veteran with a major depressive disorder, citing hypervigilance, avoidance behaviors and difficulty concentrating.  The examiner noted that the Veteran had been seen for depression ever since her exit from service.  The Veteran reported that her first evaluation for depression was in the military but no medication or therapy was administered at the time.  The Veteran describes to the examiner her history of treatment for depression after her service, starting in 1985.  The Veteran also reported that she was sexually harassed and assaulted in service.  In a June 2012 addendum opinion, the examiner stated that the Veteran's major depressive disorder was at least as likely as not related to her service.  The examiner's rationale was that the Veteran's depressive symptoms began after her harassment began in service.  

There is no diagnosis of depression or any psychiatric disorder in service.  Despite this, the Veteran's service treatment records corroborate her statement that she was seen but not treated for depression in service.  In August 1982, the Veteran sought treatment for depression but there is no record of any medication or therapy administered.  Previously in January 1981, she was given a mental health clearance to perform her duties.  

In a December 2001 buddy statement the Veteran's ex-husband recalled that his wife had told him of inappropriate statements made to her by her superior after calling her into his office.  While the ex-husband cannot admit to recalling more, his statement does somewhat corroborate the Veteran's report of harassment.  

The Veteran has consistently stated that she has been receiving treatment for depression and other psychiatric disabilities since her discharge from service.  The Veteran is competent to make these statements as they are something she has personally experienced.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Board also finds the Veteran credible because of the facial plausibility and consistency of her statements.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  While there is a gap of treatment records between service and 2000, her accounts of her treatment are descriptive and specific.  In them she lists providers, dates of treatment and the various disabilities for which she was treated.  Furthermore, her examiners do not discredit her reliability as a historian.  Therefore, the Board gives much probative weight to her statements concerning the continuity of symptomatology and treatment of her depression.  Thus, given the history, findings, and opinion of the recent examiner, resolving reasonable doubt in her favor, service connection is granted.


ORDER

Entitlement to service connection for a major depressive disorder is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


